Citation Nr: 1759775	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for fibromyalgia (also claimed as joint stiffness, muscle aches, and pain).

3.  Entitlement to service connection for a sinus disability, to include allergic rhinitis and sinusitis.

4.  Entitlement to service connection for tension headaches, to include as secondary to service-connected disability.

5.  Entitlement to an initial compensable evaluation for status post pterygium excision of the right eye with dry eye syndrome.

6.  Entitlement to an initial compensable evaluation for status post pterygium excision of the left eye with dry eye syndrome.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine with muscle strain.

8.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to February 1995 and from March 1995 to August 2009, to include service in Southwest Asia.  He is in receipt of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in February 2010, April 2010, and December 2010, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

When the case was previously before the Board in April 2015 and August 2017, the issues currently before the Board were remanded for additional development.  The April 2015 Board decision also remanded the issues of entitlement to service connection for alcohol dependence and service connection for treatment purposes under 38 U.S.C.A. Chapter 17 for an acquired psychiatric disorder; and for higher initial evaluations for chronic bronchitis and a right shoulder disability for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  A Statement of the Case was issued in May 2015; the Veteran did not perfect his appeal with respect to these issues.  In April 2015 the Board also remanded claims of entitlement to service connection for bilateral dry eyes, a psychiatric disability and a respiratory disability.  In a May 2017 rating decision, service connection for dry eye syndrome, right and left eyes, upper airway resistance syndrome, and major depressive disorder was granted.  As this represents a total grant of benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Importantly, in the April 2015 and August 2017 remands, the Board listed the issue of entitlement to service connection for TMJ syndrome as a claim to reopen.  However, upon review of the claims file, it appears that the claim of entitlement to service connection for TMJ syndrome was originally denied in the February 2010 rating decision on appeal.  Notice of the February 2010 rating decision was mailed to the Veteran in March 2010.  As the notice of disagreement for that issue was received in February 2011, it is timely as to the original denial of service connection.  Therefore, this issue is appropriately characterized as a claim for service connection on the merits.

In addition, although the issue involving service connection for a sinus disability was previously characterized as entitlement to service connection for sinusitis, given the Veteran's contentions and the evidence of record, the issue on appeal has been restated as entitlement to service connection for a sinus disability to include allergic rhinitis and sinusitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted by the Board in April 2015, the Veteran was previously represented by a private attorney who is no longer accredited to represent claimants before VA.  The Board sent the Veteran notice of that fact in August 2014 at his latest address of record.  The letter advised him of his right to choose a different representative, and it informed him that the Board would assume that he wanted to represent himself if he did not respond within 30 days.  He did not respond. 

As noted in the August 2017 remand, although the Veteran requested a Board hearing and such hearing was scheduled, the Veteran failed report for the hearing.  Notice of the hearing was sent to the Veteran's correct address of record and he has not since filed a motion for a new hearing.  Accordingly, the case must be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2017).  

In addition, it was noted in the August 2017 remand that the Veteran had also requested a hearing before a Decision Review Officer of the RO.  That hearing was scheduled for June 2014; however, he did not report for that hearing.  Advance notice of the hearing was sent in June 2014, but a review of the correspondence shows that it was not sent to his most recent mailing address of record known at that time.  Despite this, the Board finds that his due process rights have not been violated because of his failure to report to the subsequently scheduled Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

The issues of entitlement to service connection for TMJ syndrome, entitlement to service connection for fibromyalgia, entitlement to service connection for headaches, and entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the lumbar strain are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  It is at least as likely as not that the Veteran's allergic rhinitis had its onset during service; the Veteran does not have a separately diagnosed chronic sinusitis condition.

3.  Throughout the initial evaluation period the Veteran's service-connected status post pterygium excision in the right eye is not shown to cause any visual (or other functional) impairment or conjunctivitis, and has not resulted in disfigurement.

4.  Throughout the initial evaluation period the Veteran's service-connected status post pterygium excision in the right eye is not shown to cause any visual (or other functional) impairment or conjunctivitis, and has not resulted in disfigurement.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Allergic rhinitis, but not chronic sinusitis, was incurred in service.  U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  A compensable rating is not warranted for the Veteran's service-connected status post pterygium excision in the right eye.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.79, Diagnostic Code 6034 (2017).

4.  A compensable rating is not warranted for the Veteran's service-connected status post pterygium excision in the left eye.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.79, Diagnostic Code 6034 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2015 and August 2017 remands.  Specifically, the April 2015 remand instructed the AOJ to obtain all VA treatment records not already associated with the claims file, to include from March 6, 2012 to November 14, 2013, at the Louis A. Johnson VA Medical Center (VAMC).  The August 2017 remand instructed the AOJ to send the May 2017 Supplemental Statement of the Case to the Veteran's correct address and to obtain VA treatment records dating from March 2015 to the present.  The appropriate VA treatment records were obtained and associated with the claims file.  Finally, it appears that the May 2017 Supplemental Statement of the Case was sent to the Veteran's correct address of record.  It was not returned as undeliverable.  In sum, the Board finds that the AOJ has substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

VA audio examinations were conducted in January 2010 and November 2010.  The record does not reflect that the VA audio examinations are inadequate.  The Board finds that the examinations are adequate because they are based on an examination of the Veteran, to include discussion of his complaints and symptoms.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

VA eye examinations were conducted in December 2009, July 2011 and May 2017.  The record does not reflect that the VA eye examinations are inadequate.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, and they address the severity of the eye conditions.  As such, the Board finds that the Veteran has been afforded adequate eye examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the increased rating claim has been met.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Legal Analysis

Service Connection

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss because it was incurred during service.  The Board notes that the Veteran is competent to report that he experienced excessive noise exposure in service, and based upon his military occupational specialty (infantryman and anti-tank assault man), and combat service, noise exposure is conceded.  However, the evidence of record does not relate a current diagnosis of hearing loss to his military service.  In fact, there is no post-service medical evidence showing that the Veteran meets the VA standards for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

After review of the claims file, the Board finds that service connection is not warranted for bilateral hearing loss.  In this regard, the Board concedes that the Veteran was exposed to excessive noise during service.  However, the competent medical evidence of record does not reflect that the Veteran has bilateral hearing loss for VA purposes.  Specifically, the January 2010 and November 2010 VA examination reports reflects that the Veteran's hearing is not severe enough to meet the VA requirements for a finding of bilateral hearing loss. 

The Board recognizes that it has been over seven years since the VA examinations were conducted.  However, the Veteran has not indicated that his hearing has worsened since the examinations.  Moreover, he is free to file a claim to reopen his service connection claim for bilateral hearing loss at any time.  In sum, there is no evidence of a current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997). 

Based on the foregoing, the medical evidence does not establish that the Veteran has a current diagnosis of bilateral hearing loss as prescribed by VA regulations.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.

Sinus Disability

With regard to the Veteran's claim of service connection for a sinus disorder, including allergic rhinitis and sinusitis, the record reflects that he began having nasal and allergy-like symptoms during service in the 1990s and that those symptoms have continued ever since.  The Veteran is certainly competent to report the onset of those easily recognizable symptoms, as well as the continuity of those symptoms since service.  The service treatment records reflect several complaints of sneezing, visits to the allergy clinic, and diagnoses of rhinitis and sinus infections throughout both periods of service.  Furthermore, the current VA treatment records show that the Veteran had been treated with allergy medications during the period of the claim.  The May 2017 VA examination report reflects a diagnosis of allergic rhinitis.  Based on the Veteran's statements regarding in-service onset, the service treatment records and the post-service medical evidence, reasonable doubt is raised as to the onset of the Veteran's allergic rhinitis. 

The May 2017 VA examiner noted the Veteran's reported that his allergy symptoms started in service, but found that the allergy symptoms were acute and due to seasonal or post-service occupational exposure; and that they subsided when the allergen is removed.   The examiner did not, however, discuss the ongoing nature of the symptoms during service and ever since service as reported by the Veteran.  

Importantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a) (2012); 38 C.F.R. § 3.303 (a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran reported that his symptoms began in service, and the service treatment records support that contention.  The Veteran has reported that they have been ongoing since service.  As previously noted, the Veteran is competent to report such symptoms and the Board finds no reason to doubt his credibility in that regard, even if the medical evidence suggests they occur cyclically or intermittently.  As such, service connection for allergic rhinitis is warranted. 

Regarding the sinusitis claim, the January 2010 general medical and May 2017 sinus VA examination reports do not reflect chronic sinusitis as a current disability.  The May 2017 finding was is based on examination and X-ray studies of the Veteran's sinuses, as well as a review of the medical record in this case.  Moreover, the medical evidence of record does not otherwise show current chronic sinusitis.  Although the service treatment records show a diagnosis of sinusitis in December 1996 and a sinus infection in December 2009, there were no findings of sinusitis at service separation and after review of the claims file the May 2017 VA examiner determined that the Veteran did not have chronic sinusitis in service.  In light of the foregoing, a separate grant of service connection for sinusitis is not warranted.  For those reasons, the preponderance of the evidence is against the claim and service connection for sinusitis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b), 38 C.F.R. § 4.3.

Increased Rating

The Veteran seeks a compensable rating for his bilateral eye disability (status post bilateral eye pterygium excision with dry eye syndrome).  Each eye is currently rated as non-compensable under Diagnostic Code 6034 for pterygium.  Pursuant to Diagnostic Code 6034, pterygium is to be evaluated under Diagnostic Code 6018 and Diagnostic Code 7800 pertaining to visual impairment, disfigurement, and other findings related to the pterygium.  38 C.F.R. § 4.79, Diagnostic Code 6034.  

As it relates to Diagnostic Code 6018, none of the Veteran's eye examinations reveal evidence of active or inactive chronic conjunctivitis.  Therefore, a compensable rating under Diagnostic Code 6018 is not warranted for chronic conjunctivitis. 

Likewise, as it relates to any disfigurement caused by the Veteran's eye condition, the December 2009 examination report reveals old pterygium scar (where there were previous pterygia) in both eyes.  It was noted that the pterygia had not recurred.  It was also noted that the Veteran did not report any pain.  The July 2011 VA examination report reflects the presence of bilateral pterygia, more pronounced in the right eye.  There was some evidence of scarring from prior pterygium in the left eye.  The examination report does not reflect that the Veteran complained of any pain.  The May 2017 VA examination report reveals that there was no scarring or disfigurement due to any eye condition.  In sum, the evidence of record does not reveal any types of disfigurement and the Veteran has not alleged such.  Therefore, a compensable rating is not warranted on that basis. 

With regard to any allegation of visual impairment due to the pterygia, the Veteran's most recent VA examination shows a corrected visual acuity of 20/40 or better at distance and near.  The December 2009 and July 2011 VA examination reports both reflect corrected visual acuity of 20/20 at distance and near.  That level of visual acuity does not warrant a compensable rating under the rating schedule governing the assignment of evaluations for visual acuity.

The Board has considered the Veteran's lay statements, specifically the December 2012 statement submitted along with the Veteran's VA Form 9 indicating that his symptoms are more consistent with a 10 percent rating; however, the Board finds that the medical evidence is more probative to the issue.  The Board affords the VA examination report findings great weight because they are based on the examiners' specialized knowledge as medical professionals.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000). 

As a result, the Board finds that the evidence preponderates against the Veteran's claim as there is no evidence of disfigurement, loss of visual acuity, or conjunctivitis for which compensation can be awarded.  Accordingly, the Veteran's claim is denied and a compensable rating for his service-connected status post right and left eye pterygium excision with dry eye syndrome is not warranted at any time during the appeal period. 





ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for allergic rhinitis is granted; a separate grant of service connection for sinusitis is denied.

Entitlement to an initial compensable evaluation for status post pterygium excision of the right eye with dry eye syndrome is denied.

Entitlement to an initial compensable evaluation for status post pterygium excision of the left eye with dry eye syndrome is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to an increased initial rating for degenerative changes of the lumbar spine with muscle strain, VA provided the Veteran with a VA examination in November 2010.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.  

A review of the service treatment records reflects that in December 2004 the Veteran reported TMJ related popping, clicking, and pain.  He requested periodontal evaluation.  Additionally, an October 2003 service treatment record reflects pain in joints/muscles associated with uneven articulation of his teeth.  In his August 2009 claim, the Veteran reported that his TMJ problems were due to stress during military service.  Under the circumstances, a remand is warranted to schedule a VA examination.

In a July 2010 written statement, the Veteran indicated that his headaches may be related to his depression.  He also indicated that his headaches have been present since service.  There is no medical opinion regarding the secondary service connection theory and the May 2017 medical opinion does not take into account the Veteran's lay report of ongoing headache symptomatology since service.  As such, a remand is required in order to obtain an addendum VA opinion in this regard.  

With respect to the claim of entitlement to service connection for fibromyalgia, the Veteran has the requisite service in Southwest Asia to qualify him for service connection pursuant to 38 C.F.R. § 3.317.  A review of the service treatment records, including periodic examination reports, does not reveal a diagnosis of fibromyalgia.  Post-service treatment records also contain no diagnosis of, or treatment for, fibromyalgia.  However, in a July 2010 written statement the Veteran indicated that during service, and ever since, he has experienced fatigue, joint stiffness, muscle aches and pains, and other symptoms.  Because the Veteran has not been afforded a VA examination with respect to this claim (the January 2010 Gulf War examination report reflects only pain involving the shoulders and back, which are already service-connected), one should be scheduled.

Additionally, current treatment records should be identified and obtained before a decision is made with respect to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of the Veteran's service-connected degenerative changes of the lumbar spine with muscle strain.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Return the claims file to the May 2017 headaches VA examiner, if available, in order to obtain an addendum opinion report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are etiologically related to service.  In providing the opinion the examiner must address the Veteran's July 2010 written statement that he has had ongoing headaches since service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are aggravated by his service-connected depression.

The examiner must provide a rationale for the opinions expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

If the May 2017 VA headaches examiner is not available, another qualified examiner should be requested to provide the above opinions.  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

4.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any fibromyalgia.  The examiner should review the claims file and note that review in the report.  Any indicated testing should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of the claimed disability.  The examiner should provide opinions as to the following:

(a) The examiner should state whether a diagnosis of fibromyalgia is warranted.

(b) The examiner should state whether the Veteran's generalized joint/muscle pain and fatigue is attributable to a known clinical diagnosis or causation, or whether there are objective indications of joint pain disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

(c) If any joint pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or better probability) that the disability was caused or aggravated by the Veteran's service in Southwest Asia or first manifested during the Veteran's service in Southwest Asia. 

The examiner is to specifically consider the Veteran's contentions that he has had ongoing fatigue, joint pain and muscle pain since service and that such disability is caused by exposure to environmental hazards in Southwest Asia.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any TMJ syndrome. 

Following a review of the claims file, and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that TMJ syndrome had its onset or is otherwise etiologically due to the Veteran's period of active service, to include the stress of combat service.  The examiner should specifically comment on in-service symptomatology as noted in the October 2003 and December 2004 service treatment records reflecting clicking, popping and TMJ pain as well as combat stressors.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the TMJ syndrome is aggravated by the Veteran's service-connected depression.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to any conclusion reached.

6.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


